Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending.  
Priority
Instant application 17267601, filed 02/10/2021 claims priority as follows:

    PNG
    media_image1.png
    85
    388
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 2/10/2021 and 9/22/2021 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
WO-2017042058 (“the ‘058 publication”, made of record on the IDS) is close art.  The ‘058 publication teaches:

    PNG
    media_image2.png
    703
    624
    media_image2.png
    Greyscale
.
Paragraph [0067] teaches a solid catalyst component prepared from magnesium chloride pC2H5OH adduct [0065], titanium tetrachloride, bismuth chloride and diisobutylphthalate.  The magnesium chloride is prepared according to US-4220554 and WO-9844009 (both made of record on the IDS).  
The instant claims differ from the art in that the instant claims require a magnesium alkoxide as a precursor for the solid catalyst.  Since the claims are written as product-by-process, the product would differ from the art at least due to a different anion.  Further, the instant claims require a Bi compound and a bidentate electron donor compound to be present.
In the instant specification at [0006], Applicant describes the problem being solved is that of a catalyst having improved activity when used in copolymerization reactions.

In conclusion, close art was present, however, the instantly claimed solid catalyst shows superior results over close catalysts in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622